DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 5/20/2022 have been entered.
2. Claim 32 has been amended.
3. In view of Applicant filing a TD, the ODP rejection is withdrawn.
4. Claims 32-41 are examined in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32, 33, 35 and 37-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rezania A. (US 2014/0186953 A1, published 7/3/2014).
	Regarding claim 32, Rezania teaches an in vitro composition comprising a population of cells suspended in serum-free culture medium comprising PDX-1, NKX6.1, insulin-positive endocrine cells, wherein the culture medium is supplemented with a TGF-β signaling pathway inhibitor, a thyroid hormone signaling inhibitor and ZnSO4 (claims 1-22 and 32-36, parags. 45, 60, 67 and 145).
	Regarding claim 33, Rezania teaches that PDX1/NKX6.1/insulin-positive cells expressed NGN3, NeuroD1, ISL1, ARX, PAX4 and PAX6 (parag. 45).
	Regarding claim 35, Rezania does not teach that their PDX1/NKX6.1/insulin-positive cells exhibited GSIS. 
	Regarding claim 37, Rezania teaches that their culture medium further comprises SHH (parag. 105).
	Regarding claim 38, Rezania teaches that their culture medium further comprised BSA (parags. 154-155).
	Regarding claim 39, Rezania teaches that their culture medium further comprised ALK5 inhibitor II (parag. 101).
	Regarding claim 40, Rezania teaches that their culture medium comprised trii0dothyronine (claim 33).
	Regarding claim 41, Rezania teaches that the culture medium comprises PDX1/NKX6.1-positive progenitor cells (parag. 158 and Example 1).
	Thus, Rezania clearly anticipated the invention of claims 32, 33, 35 and 37-41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezania A. (US 2014/0186953 A1, published 7/3/2014) in view of Ravassard et al. 2011, JCI, Vol. 121(9) pgs. 3589-3597).
Regarding claim 32, Rezania teaches an in vitro composition comprising a population of cells suspended in serum-free culture medium comprising PDX-1, NKX6.1, insulin-positive endocrine cells, wherein the culture medium is supplemented with a TGF-β signaling pathway inhibitor, a thyroid hormone signaling inhibitor and ZnSO4 (claims 1-22 and 32-36, parags. 45, 60, 67 and 145).
Rezania does not teach:
(i) genetically modifying their cells.
	(i) Regarding genetic modification, Ravassard et al. teach the generation of a genetically modified cell line, EndoC-βH1, which exhibited a 3-fold increase of insulin when subjected to GSIS as compared to controls (see Abstract and pg. 3591 col. 2 parag. 2 bridge pg. 3592 col. 1 parag. 1 and Fig. 6). 
	Ravassard concludes by teaching “we have developed a robust innovative strategy for generating a stable and functional human pancreatic β cell line with glucose-inducible insulin
secretion. Such a strategy could be exploited to produce other human cell lines, as long as a specific promoter is available. EndoC-βH1 cells could now be used to better understand human β cell physiology and in large-scale drug discovery in addition to as a preclinical model for developing cell replacement therapy in DM.” (pg. 3594 co. 2 parag. 1).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to genetically modify the pancreatic endocrine cells of Rezania in view of the teachings of Ravassard to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Ravassard teaches that genetically modifying pancreatic endocrine cells can improve their insulin secretion in response to GSIS.
	There would have been a reasonable expectation of success that the pancreatic endocrine cells of Rezania could be genetically modified since Ravassard teaches that pancreatic endocrine cells can be routinely modified through the use of expression vectors.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim(s) 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezania A. (US 2014/0186953 A1, published 7/3/2014) in view of Martinson et al. (US 2009/0004152 A1).
Regarding claim 32, Rezania teaches an in vitro composition comprising a population of cells suspended in serum-free culture medium comprising PDX-1, NKX6.1, insulin-positive endocrine cells, wherein the culture medium is supplemented with a TGF-β signaling pathway inhibitor, a thyroid hormone signaling inhibitor and ZnSO4 (claims 1-22 and 32-36, parags. 45, 60, 67 and 145).
Rezania does not teach:
(i) matured pancreatic endocrine cells that exhibit GSIS.
	
(i) Regarding mature pancreatic endocrine cells that exhibit GSIS, Martinson et al. teach obtaining mature pancreatic endocrine cells from immature pancreatic endocrine cell, wherein said mature pancreatic endocrine cells exhibit GSIS (parags. 622-624 and Example 9).
Martison continues to teach that mature pancreatic endocrine cells expressed PDX1, NKX6.1 and insulin as they would as naturally occurring in vivo pancreatic endocrine cells (Table 4).
	
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to mature the pancreatic endocrine cells of Rezania in view of the teachings of Martison regarding GSIS-responsive mature pancreatic endocrine cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to mature the pancreatic endocrine cells of Rezania since Martinson teaches that mature pancreatic endocrine cells exhibits GSIS in vivo and thus can respond to glucose stimulation.
	There would have been a reasonable expectation of success that the pancreatic endocrine cells of Rezania could be matured and exhibit GSIS since Martinson teaches maturing pancreatic endocrine cells expressing PDX1, NKX6.1 and insulin to exhibit GSIS.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632